Citation Nr: 1722808	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-28 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  By way of history, in a rating decision in January 2009 the Regional Office (RO) of the Department of Veterans Affairs (VA) granted service connection and assigned an initial noncompensable rating for residuals of a fracture to the right fifth metacarpal.  The Veteran appealed this rating.  In November 2013, he testified regarding this matter at a hearing at the RO conducted before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  In March 2014, the Board remanded the issue for further development.  

As noted by the Board in the March 2014 remand, the Veteran's July 2008 claims form indicates that he requested service connection for a right hand injury and that the January 2009 rating decision only initially adjudicated service connection for the right fifth metacarpal (the little, or "pinky," finger).  The Board determined that referral to the RO for necessary action followed by initial adjudication was appropriate and should encompass the right hand, all the digits thereof other than the fifth metacarpal, as well as the right wrist as VA treatment records show that the Veteran complained about his right wrist.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Subsequently, the RO in a rating decision in October 2014 granted service connection for degenerative arthritis with limitation of motion (previously rated as residuals of fracture, right 5th metacarpal) and assigned a noncompensable rating effective April 22, 2014.  

In an August 2016 decision, the Board granted entitlement to an initial 10 percent rating for the service-connected residuals of a fracture to the right fifth metacarpal prior to April 22, 2014 and for degenerative arthritis with limitation of motion of the right hand from April 22, 2014.  As noted by the Board in the August 2016 decision, while the RO in the October 2014 rating decision also considered all the digits thereof, the RO did not adjudicate the right wrist, and thus the Board referred this matter for necessary action followed by initial adjudication.  As the issue of entitlement to service connection for a right wrist disorder remains unadjudicated, the Board does not have jurisdiction over it.  This matter (pertaining to the Veteran's right wrist) will be discussed further in the following remand.  

The Veteran appealed the Board's August 2016 decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board determined that the issue of entitlement to TDIU was not raised pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the August 2016 decision the Board found that only prior to April 22, 2014 did the Veteran contend that he was unemployable due to his right hand disability.  However, prior to April 22, 2014 the Veteran was not service-connected for right hand arthritis.  In February 2017, the Court vacated the Board's August 2016 decision to the extent that it determined that the issue of entitlement to TDIU was not reasonably raised by the record and remanded the matter to the Board for further appropriate development and readjudication pursuant to a Joint Motion for Remand (JMR) dated in February 2017.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

The parties to the February 2017 JMR determined that the issue of entitlement to TDIU pursuant to Rice is currently before the Board.  In order to comply with the directives of the February 2017 JMR discussed above, the Board finds that the issue of entitlement to TDIU in the instant case must be remanded for further development in accordance with Rice.  The Board regrets the delay associated with this remand.  However, a remand is necessary for the following reasons to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the issue of entitlement to service connection for a right wrist disorder has been raised by the record and has been referred in the Introduction for appropriate action.  However, resolution of this raised claim is "inextricably intertwined" with the Veteran's claim of entitlement to TDIU.  Thus, the inextricably intertwined issue of service connection for a right wrist disorder must be fully decided prior to adjudication of the Veteran's claim of entitlement to TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Second, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have not been met with regard to the issue of entitlement to TDIU.  The Veteran should be sent a VCAA-compliant notice letter pertaining to this claim.  

Third, on VA examination in April 2014 for the hand and fingers, the examiner indicated that the Veteran's finger condition did not impact his ability to work.  However, evidence prior to the April 2014 VA examination shows that the  service-connected residuals of a fracture to the Veteran's right fifth metacarpal affected his employability as a firefighter.  See, e.g. July 2008 VA examination, Veteran's statements dated in June 2009 and June 2010, and November 2013 Board hearing transcript.  As there is conflicting evidence in the file, the Veteran should be afforded a VA examination in order for the examiner to provide an opinion on the Veteran's ability to function in an occupational environment and to accord the examiner an opportunity to describe functional impairment caused by the Veteran's service-connected disabilities.  

A TDIU is assigned when a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities rated at less than 100 percent.  38 C.F.R. § 4.16(a).  TDIU is assigned on a schedular basis for a Veteran with one service-connected disability if it is rated at 60 percent or more.  Id.  It is assigned on a schedular basis for a Veteran with more than one service-connected disability if one is rated at 40 percent or more and the combined rating for all is 70 percent or more.  Id.  If TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  Referral to the Director of the Compensation Service is required first, however, as VA cannot assign an extraschedular TDIU in the first instance.  Id.

Here, the Veteran is currently service connected for headaches, residuals of fracture of the right 5th metacarpal, and residuals of fracture of the right cheekbone.  During the current appeal period his combined rating is 20 percent from July 17, 2008 and 60 percent from August 30, 2016.  However, as discussed above, the issue of entitlement to service connection for a right wrist disorder may impact the determination of whether referral of the issue of TDIU on an extraschedular basis to the Director of the Compensation Service is appropriate.  Thus, pending resolution of the issue of service connection for a right wrist disorder, the issue of entitlement to TDIU should be adjudicated pursuant to 38 C.F.R. § 4.16(a) if the Veteran meets the criteria for consideration of TDIU on a schedular basis and if not then the TDIU claim should be adjudicated on an extraschedular basis to include consideration of whether referral to the Director of Compensation is warranted pursuant to 38 C.F.R. § 4.16(b).  

Lastly, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. After adjudicating the Veteran's claim for connection for a right wrist disorder, develop his claim of entitlement to TDIU as indicated below. 

2. Issue to the Veteran a VCAA notice letter pertaining to the TDIU claim on appeal.  Specifically, ensure that the Veteran is furnished proper notice including notice of (a) the information and evidence not of record that is necessary to substantiate his claim for TDIU, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish an effective date for this claim, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

3. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4. Then, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  Notify the examiner that the Veteran's service-connected disabilities include headaches, residuals of fracture of the right 5th metacarpal, residuals of fracture of the right cheekbone, and any other disorders for which service connection may be granted subsequent to this remand, including but not limited to a right wrist disorder.  The claims folder must be sent to the examiner for review.  

The examiner should provide an opinion regarding the Veteran's ability to function in an occupational environment, document his reported education and work experience, and describe functional impairment caused solely by the service-connected disabilities.  

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. Finally, adjudicate the issue of entitlement to TDIU, under 38 C.F.R. § 4.16(a) if the Veteran meets the schedular criteria for TDIU, and if he does not meet the schedular criteria then adjudicate the claim under 38 C.F.R. § 4.16(b) to include consideration of referring the TDIU issue on an extraschedular basis to the Director of Compensation.  If the Veteran's claim is not granted in full, he and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

